DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 12/09/2021. Claims 1-15 are presently pending and are presented for examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 12/09/2020. It is noted, however, that applicant has not filed a certified copy of the DE 102020132794.3 application as required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 12/09/2021 and 02/28/2022 were filed and are in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Objections
Claims 3, 5, 7, 8, 11, 13 and 15 are objected to because of the following informalities:
Claim 3 line 1 reads “wherein the”, --wherein a-- is suggested.
Claim 3 line 2 reads “the running”, --a running-- is suggested.
Claim 5 line 1 reads “wherein the”, --wherein a-- is suggested.
Claim 5 line 3 reads “the sphere”, --a sphere-- is suggested.
Claim 7 line 3 reads “the stroke”, --a stroke-- is suggested.
Claim 8 line 2 reads “the circumferential”, --a circumferential-- is suggested.
Claim 11 line 3 reads “the vertical”, --a vertical-- is suggested.
Claim 13 line 3 reads “the area”, --an area-- is suggested.
Claim 13 line 3 reads “the tooth”, --a tooth-- is suggested.
Claim 15 line 2 reads “the direction”, --a direction-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 lines 16-17 recite the limitation “an elevation at least in sections formed as a spherical cap”. It is unclear how an elevation can be formed in sections and as a spherical cap. 
Claim 3 lines 1-3 recite the limitation “the center point of the spherical cap coincides with the running surface of the bearing segment”. It is unclear how the center of the spherical cap, which is an opposite side of the bearing segment, can coincide with the running surface.
Claim 4 lines 3-4 recites the limitation “a recess formed in sections as a concave spherical shape”. It is unclear how the recess is formed in sections.
Claim 8 lines 2-3 recite the limitations “the circumferential direction” and “a radius”. It is unclear what elements the circumferential direction and the radius are referring to. 
Claim 11 line 3 recites the limitation “vertical line (46)”. First, it is unclear if this limitation is referring to the only vertical line in the drawings 45 and not 46. Second, the whole limitations is unclear as to how the inclination is measured and from where. 
Claim 13 lines 4-5 recite the limitation “the anti-twist ring”. There is insufficient antecedent basis for this limitation in the claim. The claim depends from claim 1, however claim 1 does not require an anti-twist ring. Claim 12 recites an anti-twist ring, and it appears claim 13 should depend from claim 12. In the interest of compact prosecution, the Examiner is treating claim 13 as depending from claim 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 110645334 A) in view of Schmidt (US 20100024593 A1).
Regarding claim 1, Yang discloses a coaxial gear (see Fig. 1), comprising an axially oriented tooth system (4) with respect to a rotational axis of the coaxial gear, a tooth carrier (3) having axially oriented guideways (see Fig. 2, 31), tooth pins (2) received within the guideways for engaging with the tooth system (see Fig. 1), wherein the tooth pins are axially oriented within the guideways by their respective longitudinal axes and are mounted within the guideways in an axially displaceable manner (see Fig. 1), and a cam disc (1) rotatable about the rotational axis for axially driving the tooth pins (see Fig. 1). Yang fails to disclose a plurality of bearing segments is disposed between the cam disc and the tooth pins for bearing the tooth pins, and wherein, on a side facing the tooth pins, the bearing segments have an elevation at least in sections formed as a spherical cap for bearing the respective tooth pin. However, Schmidt teaches a plurality of bearing segments (see Fig. 3a, 11) is disposed between the cam disc (see Fig. 1, 7) and the tooth pins (5) for bearing the tooth pins (see Fig. 1), and wherein, on a side facing the tooth pins, the bearing segments have an elevation (see Fig. 3a, 18) at least in sections formed as a spherical cap for bearing the respective tooth pin (see Fig. 3a). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Yang with bearing segments, as taught by Schmidt, to achieve a very high transfer of forces while also achieving very high compactness and complexity, with the smallest possible installation space and lowest possible weight at a certain power rating (see paragraph [0014]-[0016]); and to transfer very high forces of the drive element, especially of its profiling, to the toothed segment (see paragraph [0020]).  
Regarding claim 2, Yang fails to disclose rolling elements are disposed between the cam disc and the bearing segments. However, Schmidt teaches rolling elements (see Fig. 1c, 10) are disposed between the cam disc (7) and the bearing segments (11). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Yang with rolling elements, as taught by Schmidt, to transfer the forces of the drive element to the toothed segment, so that high load distribution occurs, and therefore even very high rotational speeds of the coaxial transmission, along with high torque transfer, can be ensured (see paragraph [0022]).    
Regarding claim 3, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the center point of the spherical cap (Schmidt, Fig. 3a, 18) coincides with the running surface of the bearing segment (Schmidt, Fig. 3a, surface of 11 towards 10 in the figure). 
Regarding claim 4, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the tooth pin (Schmidt, Fig. 3a, 5) on its tooth base on the side of the bearing segment has a recess formed in sections as a concave spherical shape (Schmidt, Fig. 3a, 17). 
Regarding claim 5, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the radius of the spherical cap of the elevation of the bearing 2021-249 segment (Schmidt, Fig. 3a, 18) is different from the sphere radius of the spherical shape of the tooth base of the tooth pin (Schmidt, Fig. 3a, 17; the radius of 17 is slightly larger). 
Regarding claim 6, the combination of claim 2 elsewhere above would necessarily result in the following limitations: the rolling elements (Schmidt, Fig. 2, 10) are formed as cylindrical rollers (Schmidt, Fig. 2). 
Regarding claim 7, the combination of claim 2 elsewhere above would necessarily result in the following limitations: the rolling elements (Schmidt, Fig. 2, 10) are kept in a cage (Schmidt, Fig. 2, 16), which is suitable to follow the stroke of the cam disc (Schmidt, Fig. 2, 7) in a permanently elastic manner (Schmidt, Fig. 2). 
Regarding claim 8, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the bearing segments (Schmidt, Fig. 3a, 11) have in the circumferential direction edges each running along a radius (Schmidt, Fig. 3a, edges of 11). 
Regarding claim 9, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the bearing segments (Schmidt, Fig. 3a, 11) have a running surface (Schmidt, Fig. 3a, surface of 11 closest to 10 in the figure) facing away from the tooth pins (Schmidt, Fig. 3a, 5), which respectively have introduction chamfers in the area of the edges (Schmidt, Fig. 3a, sloped surface of 11). 
Regarding claim 10, Yang discloses the tooth pins (2) each have a widened head area as compared to a tooth body of the tooth pins (see Fig. 1 and 2, wherein the tooth body has a smaller width between the two flat sides than a head with between the two rounded sides. 
Regarding claim 11, Yang discloses the cam disc (see Fig. 1, 1) has a profiling (see Fig. 5, 11) having a variable inclination angle of up to 10° of the vertical line of the profiling towards the rotational axis (see annotated Fig. 6 below, wherein the inclination angle is 5°). 
Regarding claim 12, the combination of claim 1 elsewhere above would necessarily result in the following limitations: an anti-twist ring (Yang, Fig. 1 and 2, 3 with shaped holes 31) disposed between the tooth pins (Yang, 2) and the bearing segments (Schmidt, Fig. 3a, 11). Yang fails to disclose the tooth carrier and the anti-twist ring as two separate elements. However, it has been held that making structures integral or separable is an obvious matter of design choice absent persuasive evidence the use integral or separable structures are critical. See  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In this instance, the use of an anti-twist ring which is integral with the tooth carrier of Yang, would not operate any differently than the separate tooth carrier and anti-twist ring of the instant application. One having ordinary skill in the art would be motivated to combine the elements to reduce the number of parts which reduces costs and increases production. Additionally, one having ordinary skill in the art would recognize that the larger structure of the integral tooth holder and anti-twist ring of Yang would provide significant more anti-twist resistance than the smaller thin anti-twist ring of the instant application.
Regarding claim 13, Yang discloses a noncircular cross-section in the area of the tooth base for 2121-249 engaging with a correspondingly shaped opening in the anti-twist ring (see Fig. 1 and 2, holes 31 in 3 for tooth pins 2 having non-circular cross section). Yang fails to disclose the tooth pins have a circular tooth body in cross-section. However, it has been held that a change in shape is an obvious matter of design choice absent persuasive evidence that the particular configuration is significant. In re Dailey , 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this instance, Yang discloses a single shape to prevent twisting while the tooth pins move through the integral combination of the tooth carrier and anti-twist ring, while the instant application uses circular and non-circular shapes to achieve the same effect. The choice in shape would not alter the function of the apparatus. Additionally, one having ordinary skill in the art would recognize that a single shaped tooth pin is easier and cheaper to manufacture than a dual shaped tooth pin.

Allowable Subject Matter
Claims 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658